F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 11 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    GERALDINE PRINCE,

                Plaintiff-Appellant,

    v.                                                   No. 97-5176
                                                    (D.C. No. 95-CV-1136)
    KENNETH S. APFEL, Commissioner,                      (N.D. Okla.)
    Social Security Administration, *

                Defendant-Appellee.




                            ORDER AND JUDGMENT           **




Before BALDOCK , EBEL , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

       Claimant Geraldine Prince applied for Social Security disability insurance

and Supplemental Security Income benefits in 1993, alleging disability due to a

variety of physical and mental impairments. In what now stands as the final

decision of the Commissioner, an administrative law judge found, at step-five of

the five-part sequential process for determining disability, that claimant was not

disabled. The district court affirmed the Commissioner’s decision, and claimant

appeals. Applying the same standard of review as the district court, we review

the Commissioner’s decision to determine whether his factual findings are

supported by substantial evidence and whether he applied the correct legal

standards. See Nguyen v. Shalala , 43 F.3d 1400, 1402 (10th Cir. 1994).

       The ALJ determined that claimant was impaired by “low back pain, status

post surgery; hypertension, controlled with medication; a nonsevere anxiety-

related disorder; a breathing condition with a history of smoking; and

osteroarthritis of the lumbosacral spine,” Appellant’s App. Vol. II at 26, and that

she was limited to sedentary work allowing flexibility in standing and sitting and

not requiring significant stooping,   see id. at 27. These impairments, the ALJ

found, precluded her from performing her past relevant work as an airport

security screener and janitor, both of which were performed at the medium


                                           -2-
exertional level. Because claimant was 54 years old at the time of the hearing

(closely approaching advanced age), had an eleventh grade education (limited

education), and was limited to sedentary work, she would be presumptively

disabled under the Medical-Vocational Guidelines if she did not have any skills

that would be transferable to another job.     See 20 C.F.R. Pt. 404, Subpt. P, App.

2, §§ 201.09, 201.10. If she had transferable skills, she would not be

presumptively disabled.    See id. § 201.11. The ALJ found that she had

transferable skills.

       The ALJ based this finding on the testimony of a vocational expert

regarding claimant’s work as an airport screener. This work required her to

examine the contents of passengers’ bags using an x-ray machine. The vocational

expert classified this work as semi-skilled, and further testified that through this

work, claimant had acquired work skills--which, in the words of the ALJ, were

“looking for certain kinds of individuals and certain kinds of objects, operating

certain equipment, and completing certain reports,” Appellant’s App. Vol. II at

27--that would transfer to the sedentary jobs of gate tender and night watchman.

The expert also testified that there were 400 such jobs available in Oklahoma and

70,000 such jobs available nationwide. Relying on this testimony, the ALJ found

that because claimant could perform jobs that were sufficiently available in the

economy, she was not disabled.


                                             -3-
       On appeal, claimant raises two issues. First, she contends that the ALJ

erred in concluding that her work as an airport screener was semi-skilled rather

than unskilled. Because “[a] person does not gain work skills by doing unskilled

jobs,” 20 C.F.R. §§ 404.1568(a), 416.968(a), claimant argues she would be

presumptively disabled if this work were classified as unskilled since she would

have no transferable skills. The premise of claimant’s argument is that the

vocational expert’s testimony directly contradicts the Dictionary of Occupational

Titles (DOT). She contends that the DOT classifies this work as unskilled, and

that the DOT’s classification of a job should create a rebuttable presumption of

the skill level required by that job. She further argues that because the vocational

expert’s testimony that that work was semi-skilled directly contradicted the DOT,

and there was no explanation for the difference, the DOT was not properly

rebutted, and its alleged classification of the work as unskilled should control.

       In determining whether an individual has any transferable skills, the focus

is on the individual’s past relevant work.     See id. §§ 404.1568(d)(1),

416.968(d)(1) (“We consider you to have skills that can be used in other jobs,

when the skilled or semi-skilled work activities you did in past work can be used

to meet the requirements of skilled or semi-skilled work activities of other jobs or

kinds of work.”); S.S.R. 82-41, 1982 WL 31389, at *2 (“Transferability means

applying work skills which a person has demonstrated in vocationally relevant


                                             -4-
past jobs to meet the requirements of other skilled or semiskilled jobs.”).

Claimant does not identify, nor are we aware of, any requirement that an ALJ rely

on or consider the DOT in determining what transferable skills a claimant may

have obtained through past relevant work. While an ALJ may be able to consult

the DOT regarding skills involved in past work,         see id. at *4, regulations

specifically note the appropriateness of vocational expert testimony regarding the

transferability of skills.   See 20 C.F.R. §§ 404.1566(e); 416.966(e) (“If the issue

in determining whether you are disabled is whether your work skills can be used

in other work and the specific occupations in which they can be used, or there is a

similarly complex issue, we may use the services of a vocational expert or other

specialist.”). The cases on which claimant relies to contend that the DOT creates

a rebuttable presumption concerning certain facts involve not whether skills were

obtained through past work, but the analytically distinct and subsequent inquiry

into whether jobs exist in the national economy that an individual with certain

impairments and other characteristics can perform.          See Johnson v. Shalala , 60

F.3d 1428, 1434-35 (9th Cir. 1995);     Smith v. Shalala , 46 F.3d 45, 47 (8th Cir.

1995); Tom v. Heckler , 779 F.2d 1250, 1255-56 (7th Cir. 1985);          Mimms v.

Heckler , 750 F.2d 180, 186 (2d Cir. 1984);         cf. 20 C.F.R. § 404.1566(d) (“When

we determine that unskilled, sedentary, light, and medium jobs exist in the

national economy . . . , we will take administrative notice of reliable job


                                              -5-
information available from various governmental and other publications

[including DOT].”).

       The only evidence in the record relevant to the transferability of claimant’s

skills was the vocational expert’s testimony, clearly a proper evidentiary source

on this topic. Contrary to claimant’s implicit argument, nothing obligated the

ALJ to search the DOT to determine whether the expert’s testimony was

consistent with the DOT. Claimant was represented by counsel at the hearing,

and while counsel questioned the expert regarding DOT codes, he did not cross-

examine her regarding the alleged inconsistency between her testimony and the

DOT. Cf. Gay v. Sullivan , 986 F.2d 1336, 1340 n.2 (10th Cir. 1993) (noting limit

on court’s ability to consider challenge to expert’s testimony on appeal where

counsel failed to cross-examine expert at hearing on issue in question),   Barker v.

Shalala , 40 F.3d 789, 795 (6th Cir. 1994) (noting propriety of cross-examining

expert based on DOT). Further, there is no other indication in the administrative

record that the expert’s testimony may have disagreed with the DOT. Thus, on

this record there was no inconsistency or conflict for the ALJ to resolve. We

conclude that the ALJ’s finding that claimant had transferable skills is supported

by substantial evidence.   1




1
      In a footnote in her brief, claimant “points out that neither the job as gate
guard or night watchman requires a person to use x-ray equipment to screen for
                                                                        (continued...)

                                            -6-
      Claimant’s second argument on appeal challenges the ALJ’s finding that

there were a significant number of available jobs that claimant could perform.

She argues that the ALJ failed to consider the factors relevant to determining

whether jobs exist in significant numbers suggested by   Trimiar v. Sullivan , 966

F.2d 1326, 1330-32 (10th Cir. 1992), specifically the reliability of the vocational

expert and the severity of claimant’s impairments.

      A claimant will not be found disabled if she can perform “work that exists

in the national economy,” which means “work . . . exist[ing] in significant

numbers either in the region where [the claimant] lives or in several regions of

the country.” 42 U.S.C. § 423(d)(2)(A). The determination that work exists in



1
 (...continued)
objects. Even if this were an acquired work skill, it is not transferable to the
work cited by the expert.” Appellant’s Br. at 14 n.3. To the extent claimant is
contending that the ALJ somehow erred in his assessment of the transferability of
claimant’s skills, we note that this “argument” is insufficiently developed and
unsupported by legal authority.      See Murrell v. Shalala , 43 F.3d 1388, 1389 n.2
(10th Cir. 1994); Brownlee v. Lear Siegler Mgmt. Servs. Corp. , 15 F.3d 976,
977-78 (10th Cir. 1994). Additionally, it does not necessarily follow that the skill
identified by the expert as looking for suspicious objects using the x-ray machine
would not transfer to the other positions.    Cf. 20 C.F.R. §§ 404.1568(b),
416.968(b) (explaining that semi-skilled jobs “may require alertness and close
attention to watching machine processes; or inspecting, testing or otherwise
looking for irregularities; or tending or guarding equipment, property, materials,
or persons against loss, damage or injury; or other types of activities which are
similarly less complex than skilled work, but more complex than unskilled
work.”). And again, while claimant was represented by counsel before the ALJ,
nothing in the record undermines the expert’s testimony that claimant’s identified
skills would transfer to the other positions.    Cf. Gay , 986 F.2d at 1340 n.2.

                                          -7-
significant numbers in the national or regional economy does not depend on

whether the work exists in the area in which the claimant lives, whether a specific

job vacancy exists, or whether the claimant would be hired for a job if he or she

applied. See id. We have “never drawn a bright line establishing the number of

jobs necessary to constitute a ‘significant number,’” leaving that decision to the

ALJ’s “common sense in weighing the statutory language as applied to a

particular claimant’s factual situation.”   Trimiar , 966 F.2d at 1330 (quotation

omitted).

       The vocational expert testified that there were 350 jobs in Oklahoma and

50,000 nationwide as a gate tender and that there were fifty jobs in Oklahoma and

20,000 jobs nationwide as a night watchman.       2
                                                      The expert also stated that these

jobs were representative but not exhaustive of the jobs someone with claimant’s

impairments could perform. The ALJ properly considered the severity of

claimant’s impairments and their effect on her ability to work. Claimant presents

no reason why we should question the expert’s reliability. We see no reversible

error in the ALJ’s determination that there were a significant number of jobs

claimant could perform.




2
       The vocational expert stated that these figures included only sedentary
positions. There are additional jobs in these categories classified at the light
exertional level.

                                            -8-
     The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                  Entered for the Court


                                                  David M. Ebel
                                                  Circuit Judge




                                       -9-